Curia.

In this case, the Overseer was applied to for relief, by certain paupers, not belonging to, nor settled in any town of this state. He, together with the Justice, makes the inquiry directed by the act. and an order is made, under which the expenses here sought to be reimbursed, were'incurred, and have been paid. The ground taken by the Supervisors, was, that there should have been a previous adjudication of two Justices, upon the question of settlement. This was not necessary. The statute commits this matter to a single Justice and Overseer. The Court will go so far as to intend that all the requisite steps, preliminary to the order, were taken. Here they are recited. The question raised by the board is substantially decided in Adams v. The Supervisors of Columbia, (8 John. Rep. 323.)
Motion granted..